        Case 2:03-cr-00217-RMP           ECF No. 163        filed 06/29/20      PageID.399 Page 1 of 3
 PROB 12C                                                                               Report Date: June 29, 2020
(6/16)

                                        United States District Court                              FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                         Jun 29, 2020
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Mark Allen Person                        Case Number: 0980 2:03CR00217-WFN-1
 Address of Offender:                         Spokane, Washington 99217
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: November 30, 2004
 Original Offense:        Conspiracy to Distribute More than 500 Grams of a Mixture or Substance Containing a
                          Detectable Amount of Methamphetamine, 21 U.S.C. § 846
 Original Sentence:       Prison - 151 months;              Type of Supervision: Supervised Release
                          TSR - 96 months

 Revocation:              Prison - 8 months
 (11/16/08)               TSR - 60 months
 Asst. U.S. Attorney:     Earl Allan Hicks                  Date Supervision Commenced: February 8, 2019
 Defense Attorney:        Roger Peven                       Date Supervision Expires: February 7, 2024


                                         PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 10/29/2019, 3/12/2020, and 4/16/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            9           Mandatory Condition #2: You must not commit another federal, state, or local crime.

                        Supporting Evidence: Mark Person violated the terms of his supervised release on or about
                        June 27, 2020, by being arrested for harassment-threats to kill.

                        On April 3, 2019, Mark Person signed his judgment for case number 2:03CR00217-WFN-1
                        during his initial intake, indicating he understood all conditions ordered by the Court, to
                        include mandatory condition number 2, as noted above.

                        On June 27, 2020, Mr. Person was arrested at the Northern Quest Resort and Casino and
                        booked into Spokane County Jail. He was charged with harassment-threats to kill. As a result
                        of this incident, a no-contact order was filed protecting the victim from Mr. Person.
      Case 2:03-cr-00217-RMP             ECF No. 163        filed 06/29/20      PageID.400 Page 2 of 3
Prob12C
Re: Person, Mark Allen
June 29, 2020
Page 2

          10           Special Condition Imposed on April 29, 2020: Mr. Person shall remain at the RRC for a
                       period of up to 180 days

                       Supporting Evidence: Mr. Person violated the terms of his supervised release by deviating
                       while out on a pass from the RRC on or about June 27, 2020.

                       On April 3, 2019, Mark Person signed his judgment for case number 2:03CR00217-WFN-1
                       during his initial intake, indicating he understood all conditions ordered by the Court.

                       Mr. Person entered STEP in January 2020. On April 29, 2020, Mr. Person was sanctioned
                       to remain at an RRC facility for up to 180 days.

                       Mr. Person violated the terms of his supervised release by going to the Northern Quest
                       Resort and Casino instead of returning to the RRC after leaving his place of employment.
                       On June 27, 2020, Mr. Person was on an approved pass from the RRC to be at his place of
                       employment. It was reported that Mr. Person had someone call the RRC requesting he be
                       allowed to remain at work for several more hours; however, when the RRC staff called the
                       employer, it was discovered he had already left the job for the day. He was later arrested at
                       the Northern Quest Resort and Casino, as noted in violation number 9.

                       Mr. Person was ultimately terminated from the RRC.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a WARRANT.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      June 29, 2020
                                                                              s/Melissa Hanson
                                                                              Melissa Hanson
                                                                              U.S. Probation Officer
        Case 2:03-cr-00217-RMP           ECF No. 163        filed 06/29/20     PageID.401 Page 3 of 3
Prob12C
Re: Person, Mark Allen
June 29, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other
                                                                             Signature of Judicial Officer

                                                                              6/29/2020
                                                                             Date
